Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 and 17 February 2022 has been entered.
 Response to Amendment
The amendments to the claim 1 has overcome the obviousness-type double patenting rejection over U.S. patent 9,666,766 and the 35 USC 103 rejections over claims 1-5 and 7-14. Applicant's arguments with respect to the obviousness-type double patenting rejection over U.S. patent 10,840,403 have been fully considered but they are not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,840,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented optical downshifting layer has the same composition and structure as claimed in this application and has absorption and emission properties that at least overlap those claimed in this application.
. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/067296 in combination with U.S. patent 7,405,002 view of the teachings of U.S. patent application publication 2008/0173886.
	WO 2010/067296 teaches a waveguide for a photovoltaic generator comprising a photovoltaic cell and a waveguide comprising a transparent matrix having inorganic luminescent particles dispersed therein. The figures show that the waveguide can be in the form of a layer. The reference teaches that at least some of the light emitted by the luminescent particles pass through the matrix into the cell. Thus the matrix of the waveguide has the property of claim 12. The inorganic luminescent particles absorb light in the range of 300-1420 nm and emits light at a greater wavelength, which means that the waveguide or layer is composed of a downshifting material. The inorganic luminescent particles have an absorption spectrum width of 100 nm or more, an emission spectrum width of 10 nm or less and a Stokes shift of 100 or more. Based on the teachings in table 1 and the taught Stokes shift range, it is clear that the absorption wavelength range can be completely outside of the emission wavelength range which means that the emitted light is not reabsorbed by the inorganic luminescent particles and thus the layer has the properties of claims 10 and 11. 
	The inorganic luminescent particles can be photostable quantum rods, which are non-spherical quantum dots having a nanorod shape. The process taught in lines 1-19 on page 8 In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Page 15, lines 16-19 teaches that the layer may include more than one type of quantum rod, which suggests to one of ordinary skill in the art that the taught layer can contain CdSe/CdS quantum rods and at least one other type of core/shell quantum rod. WO 2011/067296 does not teach to individually encapsulate the taught quantum dots.  
	U.S. patent application publication 2008/0173886 teaches, in paragraph [0010] that quantum dots are susceptible to degradation when dispersed in many polymeric material due to photo-oxidation that occurs upon the exposure to oxygen over time and that the quantum dots should be protected from oxygen to prevent photo-oxidation. U.S. patent 7,405,002 teaches one such method is to encapsulate the quantum dots within silica (col. 2, lines 13-15). Given these teachings, one of ordinary skill in the art would have found it obvious to individually encapsulate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/1/22